Per Curiam.

This is a motion to confirm the report of the Referee and finding the respondent guilty of professional misconduct. The charge here is that commencing in or about September, 1965 respondent issued checks which were not honored when presented for payment because of insufficient funds. The record indicates that between the period of September 8, 1965 and October 21, 1966 the respondent issued approximately 44 checks drawn on two different accounts maintained by him which were returned unpaid because of insufficient funds. Some of these checks were issued after the respondent had been contacted by the petitioner following the submission of a complaint to petitioner by one particular individual. The papers in this *216proceeding were served upon the respondent by mail and the respondent failed to appear at the hearing or to interpose any defense. This in our view, in addition to the misconduct which has been sustained by the evidence, indicates an indifference to the consequences. The report of the Beferee is confirmed. However, this is the first and only complaint which we have against the respondent, and in light of that fact we conclude that respondent should be suspended for the period of one year, with leave to apply to defend himself against the charges within one year from the date of the order as provided by subdivision 6 of section 90 of the Judiciary Law. (See Matter of Tolosky, 31 A D 2d 578; Matter of Schner, 5 A D 2d 599.)
Stevens, P. J., Eager, Capozzoli, Nunez and McNally, JJ., concur.
Bespondent suspended for a period of one year, effective February 6, 1970.